DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on June 23, 2020 has been entered.  Claims 3-4, 7, 9, 11 and 20 have been amended.  Claims 13-16 and 19 have been cancelled.  Claims 21-22 have been added.  Claims 1-12, 17-18 and 20-22 are pending in this application.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (US 2018/0307365). 
	Regarding claim 1, Chen discloses a method of processing a plurality of force values (Fig. 1; [0025], [0032], e.g., the controller 114 is configured to process a plurality of force values), each force value corresponding to a sensor location (Figs 1-2; [0028], e.g., each force value is corresponding to a sensor location 1123), wherein the sensor locations are spaced apart along a direction (Fig. 3; [0035], e.g., the force sensors 1123 are spaced along a row direction), the method comprising:

determining whether the plurality of force values include one or more candidate peaks (Figs 3 and 4A; [0038], e.g., the plurality of force values include candidate peaks P23, P24, P33 and P34),  
each candidate peak corresponding to a local maximum of the plurality of fore values (see Fig. 3; [0038], e.g., each candidate peak P23, P24, P33 or P34 corresponds to a local maximum of force values);  
in response to at least one candidate peak exceeds a minimum force threshold ([0038], e.g., the candidate peaks P23, P24, P33 and P34 exceed a first threshold TH1);   
interpolating the plurality of force values (Fig. 3; [0038]-[0039], e.g., interpolating the force values P23, P24, P33 or P34); 
estimating a number of peak coordinates and corresponding peak force 
values based on the interpolated force values and the candidate peaks which 
exceed the minimum force threshold (Figs 3 and 4B; [0044]-[0046], [0049], [0052], e.g., . calculating every touch position Ts and corresponding force values by interpolation operation using the candidate peaks).  

	Regarding claim 2, Chen further discloses the method according to claim 1, further comprising in response to at least one peak force value exceeds a second force threshold, outputting each peak force value which exceeds the second force threshold and the corresponding peak coordinates (Figs 3 and 4B; [0045]-[0046], [0051], e.g., in response to the . 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0307365) in view of Nathan et al. (US 2017/0199624).  
	Regarding claim 4, Chen does not disclose the method according to claim 1, wherein interpolating the plurality of force values comprises calculating a polynomial spline using the plurality of force values. 
	However, Nathan discloses a method for interpolating a plurality of force values comprising:  calculating a polynomial spline using the plurality of force values (Fig. 9; [0134], e.g., an estimate of the precise location 64 and/or the peak pressure 65 using higher order polynomial spline).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nathan in the invention of Chen for calculating a polynomial spline using a plurality of force values because any known interpolation techniques can be used to infer a location and a pressure of a user interaction.    



7.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0307365) in view of Bagheri et al. (US 2019/0050080), and further in view of Wang (US 2011/0175835).     
	Regarding claim 11, Chen does not disclose a method comprising: processing a plurality of first force values according to claim 1, each first force value corresponding to a first sensor 
location, wherein the first sensor locations are spaced apart along a first direction;  processing a plurality of second force values according to claim 1, each second force value corresponding to a second sensor location, wherein the second sensor locations are spaced apart along a second direction which is different to the first direction;  wherein peak coordinates estimated based on 
the first force values are matched with peak coordinates estimated based on the 
second force values to obtain two-dimensional coordinates. 
	However, Bagheri discloses a method (Fig. 17; [0203]-[0205], e.g., a touch system with pressure sensing on both of x and y electrodes)) comprising: processing a plurality of first force values ([0190], [0200], [0203], e.g., the controller 99 is configured to process a plurality of first pressure values 95 corresponding to amplified signals 88, also see [0128]), each first force value corresponding to a first sensor location (e.g., each first pressure values 95 corresponding to a first sensor electrode 7), wherein the first sensor locations are spaced apart along a first direction (e.g., the first sensor electrodes 7 are spaced apart in the first direction X); processing a plurality of second force values ([0200], [0203], e.g., the controller 99 is configured to process a plurality of second pressure values 95 corresponding to amplified signals 88), each second force value corresponding to a second sensor location (e.g., each second pressure values 95 corresponding to a second sensor electrode 27), wherein the second sensor locations are spaced apart along a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Bagheri in the invention of Chen for performing pressure sensing on both of X and Y electrodes in order to obtain two-dimensional pressure information in the X and Y directions.  
	Chen in view of Bagheri does not disclose wherein peak coordinates estimated based on 
the first force values are matched with peak coordinates estimated based on the second force values to obtain two-dimensional coordinates.
	However, Wang discloses a touch panel wherein touch coordinates estimated based on 
first capacitance values are matched with touch coordinates estimated based on second capacitance values to obtain two-dimensional coordinates (Figs. 4-5; [0021]-[0022], e.g., the two-dimensional coordinates of a touch position is determined by matching the x-coordinates based on first self-capacitances with the y-coordinates based on second self-capacitance).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Wang in the invention of Chen in view of Bagheri for obtaining two-dimensional coordinates of a touch position by matching peak coordinates of first force values and second force values so that the accuracy of calculated positions of one or more user interactions can be optimized.

	Regarding claim 12, Chen in view of Bagheri and Wang further discloses the method according to claim 11, wherein peak force values are estimated based on an average or a weighted average of first peak values determined based on the first force values and second peak .  
 
8.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 2017/0199624) in view of Chen et al. (US 2018/0307365).
Regarding claim 17, Nathan discloses an apparatus for processing piezoelectric signals received from a touch panel which comprises a layer of piezoelectric material arranged between a plurality of first electrodes and at least one second electrode (Fig. 5; [0073]-[0088], e.g., the pressure signal processing module 6 processes piezoelectric signals 20 from a touch panel 4 which comprises a layer of piezoelectric material 12 arranged between a plurality of first electrodes 31 and a second electrode 11), the apparatus comprising: 
a plurality of first force channels (Fig. 5; [0116], e.g., a plurality of force channels 3), each first force channel configured to: 
receive piezoelectric signals from one or more first electrodes of the touch panel which correspond to first sensor locations which are spaced apart along a first direction ([0116], e.g., receiving piezoelectric signals 20 from first electrodes 31 which are spaced apart along a X-axis direction);  
calculate a first force value corresponding to the received piezoelectric signals (e.g., the pressure signal processing module 6 determines and outputs pressure values 24 based on the received signals 20);   
a location processing module configured to receive the plurality of first force values ([0116], e.g., the processor 37 received the plurality of first force values 24), and to: 

force values (Fig. 9; [0131]-[0135], e.g., pressure values 66a, 66b, 68a and 68b are candidate peaks corresponding to a local maximum of first pressure values 24); 
interpolate the plurality of first force values; 
estimate a first peak coordinate and corresponding first peak force value based on the interpolated first force values and the first candidate peaks which exceed the minimum force threshold ([0134], e.g., the pressure signal processing module 6 or the processor 37 calculates an estimate of the precise location 64 and/or the peak pressure 65 using linear interpolation, quadratic interpolation or interpolation using higher polynomials).  
Nathan does not specifically disclose the method comprising: in response to at least one first candidate peak exceeds a minimum force threshold: estimate a number of first peak coordinates and corresponding first peak force values based on the interpolated first force values and the first candidate peaks which exceed the minimum force threshold.
However, Chen discloses a method of processing a plurality of force values (Fig. 1; [0025], [0032], e.g., the controller 114 is configured to process a plurality of force values), each force value corresponding to a sensor location (Figs 1-2; [0028], e.g., each force value is corresponding to a sensor location 1123), wherein the sensor locations are spaced apart along a direction (Fig. 3; [0035], e.g., the force sensors 1123 are spaced along a row direction), the method comprising:
receiving the plurality of force values (Fig. 4A; [0038], e.g., receive the plurality of force values); 

each candidate peak corresponding to a local maximum of the plurality of fore values (see Fig. 3; [0038], e.g., each candidate peak P23, P24, P33 or P34 corresponds to a local maximum of force values);  
in response to at least one candidate peak exceeds a minimum force threshold ([0038], e.g., the candidate peaks P23, P24, P33 and P34 exceed a first threshold TH1);   
interpolating the plurality of force values (Fig. 3; [0038]-[0039], e.g., interpolating the force values P23, P24, P33 or P34); 
estimating a number of peak coordinates and corresponding peak force 
values based on the interpolated force values and the candidate peaks which 
exceed the minimum force threshold (Figs 3 and 4B; [0044]-[0046], [0049], [0052], e.g., . calculating every touch position Ts and corresponding force values by interpolation operation using the candidate peaks).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chen in the invention of Nathan for identifying a plurality of candidate peaks which are larger than a minimum force threshold and calculating multiple touch positions and corresponding force values by interpolation operation using the plurality of candidate peaks because it would allow a touch panel to detect multiple touch positions corresponding to multiple objects.

. 

Allowable Subject Matter
9.	Claims 3, 5-10, 18, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rosenberg et al. ((US 2015/0091859); (US 2018/0074637)) a method such as spline interpolation to approximately reconstruct force values sensed by each of the sensor elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG ZHOU/Primary Examiner, Art Unit 2623